Name: Commission Regulation (EEC) No 3117/86 of 13 October 1986 on the supply of a lot of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 86 Official Journal of the European Communities No L 291 / 13 COMMISSION REGULATION (EEC) No 3117/86 of 13 October 1986 on the supply of a lot of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to Nica ­ ragua 1 800 tonnes of skimmed-milk powder to be supplied cif, as emergency aid ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Irish intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 29 , 4. 2. 1986, p. 3 . (3) OJ No L 148, 28 . 6 . 1968 , p. 13 . O OJ No L 119, 8 . 5 . 1986, p. 1 . O OJ No L 142, 1 . 6. 1983, p. 1 . O OJ No L 371 , 31 . 12. 1985, p. 1 . No L 291 / 14 Official Journal of the European Communities 15. 10 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient 3 . Country of destination j Nicaragua 4. Stage and place of delivery cif Port Corinto 5 . Representative of the recipient Enimport / M Wilfredo Delgado, Direct. Execut. Central Sandinista de Trabajadores Jose Benito Escobar, 8c al sur y 1 '/2 c abajo, Managua/Nicaragua (Tel . 96575/96820/ 1 ; telex : 2013) 6 . Total quantity 1 800 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics - Entry into stock after 1 January 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' 12. Shipment period BeforÃ © 10 November 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 00 (4) ( 5 ) ( 6 ) 15. 10 . 86 Official Journal of the European Communities No L 291 /15 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (4) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease or any other notifiable infectious/contagious disease during the 90 days prior to the proces ­ sing. (*) The successful tenderer shall give the beneficiaries ' representatives, at the time of delivery, a certificate of origin. (6) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been gone beyond.